Citation Nr: 0510935	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  02-08 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to assignment of a higher rating for 
residuals of plantar fibroma removal, right foot, currently 
rated as 10 percent disabling.  

2.  Entitlement to assignment of a higher rating for 
residuals of plantar fibroma removal, left foot, currently 
rated as 10 percent disabling.  

3.  Entitlement to assignment of a compensable evaluation for 
scars, plantar surface, right foot, residual of excision of 
plantar fibroma, for the period from 
October 1, 2001 to July 15, 2004, and the assignment of an 
evaluation in excess of 10 percent effective July 16, 2004.  

4.  Entitlement to assignment of a compensable evaluation for 
scars, plantar surface, left foot, residual of excision of 
plantar fibroma, for the period from 
October 1, 2001 to July 15, 2004, and the assignment of an 
evaluation in excess of 10 percent effective July 16, 2004.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1980 to 
September 2001.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran's representative in the notice of disagreement 
and in an April 2005 brief, has argued that the veteran's 
feet should be rated under Diagnostic Code 5276 for flatfoot, 
acquired.  The Board construes this a separate claim for a 
flatfoot disorder and refers this matter to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of plantar 
fibroma removal, right foot and left foot, are characterized 
by moderate impairment; there is no limitation of motion, no 
painful motion, edema, weakness or instability of the feet.  

2.  During the time period covered by the appeal, the 
veteran's service-connected scars, plantar surface, right 
foot and left foot, residuals of excisions of plantar 
fibroma, have been manifested by tenderness, suggesting that 
the scars on the right foot and left foot are tender and 
painful on objective demonstration.  


CONCLUSIONS OF LAW

1.  The criteria for an assignment in excess of 10 percent 
for the veteran's service-connected residuals of plantar 
fibroma removal, right foot and left foot, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5284 (2004).  

2.  The criteria for assignment of a rating of 10 percent 
(but no higher) for service-connected scars, plantar surface, 
right foot and left foot, residuals of excision of plantar 
fibroma, have been met effective October 1, 2001.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.7 
(2004) and 4.118, Diagnostic Code 7804 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in a 
September 2003 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the September 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran in September 2003 which was after 
the September 2001 rating decision on appeal.  Thus, notice 
was not given in accordance with the requirements set out by 
the Court in Pelegrini.  Nonetheless, the Board finds that 
for the reasons below, such an error constitutes harmless 
error.  See 38 C.F.R. § 20.1102.

VA has fulfilled its duty to notify the appellant in this 
case.  In the September 2003 VCAA letter, statement of the 
case, and supplemental statements of the case, the RO 
informed the appellant of the applicable laws and regulations 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claims, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  In these documents, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims, including VA medical 
records.  Under these circumstances, the Board finds that VA 
has fulfilled its duty to notify and assist the appellant in 
the claim under consideration and that adjudication of the 
claim at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The claims are ready 
to be considered on the merits.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claims.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected disorders warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Residuals of plantar fibroma removal, right foot and left 
foot

The Board notes that the veteran's service-connected 
residuals of plantar fibroma removal, right foot and left 
foot initially were rated by analogy under Diagnostic Code 
7819, which under the criteria prior to August 30, 2002, 
referred to Diagnostic Code 7806 for dermatitis or eczema.  
In an August 2004 rating decision, the RO apparently revised 
the ratings and by analogy rated the veteran for these 
disorders under Diagnostic Code 5284 for foot injuries.  10 
percent ratings were continued for residuals of plantar 
fibroma removal of the right foot and left foot.  The Board 
finds that Diagnostic Code 5284 is more appropriate than 
Diagnostic Code 7806 for the veteran's disorders, and will 
consider the veteran's disabilities under the former.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a moderate 
foot injury warrants a 10 percent rating.  A moderately 
severe foot injury warrants a 20 percent rating.  A severe 
foot injury warrants a 30 percent evaluation.  In order for a 
higher evaluation to be assigned, there must be evidence of 
actual loss of use of the foot.  In the event of a total loss 
of use, a 40 percent evaluation may be assigned.  

Service medical records showed that the veteran had excision 
of plantar fibromas of the left foot in June 1992 and in 
April 2001, and excision of plantar fibroma of the right foot 
in January 2001.  

During a June 2001 VA examination, the veteran complained 
that he had a 5/10 constant pain in his feet, which was 
aggravated with prolonged standing.  Physical examination 
revealed a 5 cm scar plantar surfaces of both feet, a nodule 
on the bottom of the right foot, both feet were very tender 
to palpation, and the veteran flinched on palpation.  The 
diagnoses included bilateral plantar fibroma postop.  

The veteran was afforded a VA examination in December 2002.  
The examiner indicated that the claims folder was not 
available.  In presenting the medical history as apparently 
reported by the veteran, the examiner indicated that the 
veteran had plantar fibromas that were surgically removed 
during service, and had a lot of pain in his feet from 
walking.  The veteran wore special shoes to keep pressure off 
of the plantar fascia.  The veteran could not run or jump, 
and could walk only short distances without having pain.  
Physical examination revealed that the veteran had plantar 
fibromas on the soles of both feet, which were about equal in 
size.  The range of motion of the tendons of the toes and 
feet and ankles were all within normal limits.  The veteran 
had quite a bit of tenderness on just pressing on the fibroma 
areas of both feet.  The impression was that the veteran had 
bilateral fibromas that have been operated on with recurrence 
and persistence of pain on walking and he had to wear special 
shoes.  

A July 2004 VA examination of the scars found that there was 
no evidence of painful motion, edema, weakness or instability 
of the feet.  

The above evidence demonstrates that the veteran's residuals 
of plantar fibroma removal of right foot and left foot are 
moderately disabling.  Although the VA examinations showed 
that the veteran had pain in his feet, could only walk short 
distances, and had recurring fibromas, the range of motion of 
the tendons of the toes and feet and ankles were all within 
normal limits.  The most recent examination in July 2004 
found that there was no evidence of painful motion, edema, 
weakness or instability of the feet.  Thus, the clear 
preponderance of the evidence is against a finding that the 
veteran's residuals of plantar fibroma removal of right foot 
and left foot are moderately severe so as to warrant 
entitlement to the next higher rating of 20 percent.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Scars, plantar surface, right foot and left foot  

The veteran's service-connected scars, plantar surface of the 
right foot and left foot have been rated by the RO by analogy 
under the provisions of Diagnostic Code 7804.  (Initially the 
scars were rated by analogy under Diagnostic Code 7805, which 
referred to Diagnostic Code 7804).  

Under the old rating criteria, effective prior to August 30, 
2002 superficial scars that were tender and painful on 
objective demonstration, a 10 percent evaluation was 
warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Under the new Diagnostic Code 7804, scars, superficial, 
painful on examination, warrant a 10 percent disability 
evaluation.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  Note (2): In 
this case, a 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  

As discussed earlier, the June 2001 VA examination showed 
that the veteran had a 5 cm scar plantar surfaces of both 
feet, a nodule on the bottom of the right foot, both feet 
were very tender to palpation, and the veteran flinched on 
palpation.  

During the December 2002 VA examination, the examiner 
indicated that the veteran had calluses developing over the 
scars of both feet.  Physical examination revealed that there 
was a scar over the fibroma, which was 1.5 inches long, over 
each scar there was a callus developing, the scar itself was 
flat, but there was tenderness under the scar, on the plantar 
fascia on both sides.  The scars were equal on both sides and 
they both had calluses.  The range of motion of the tendons 
of the toes and feet and ankles were all within normal 
limits.  The veteran had quite a bit of tenderness on just 
pressing on the fibroma areas of both feet.  

The veteran's third VA examination in July 2004, was an 
evaluation for the scars on his feet.  The examiner reviewed 
his claims folder in conjunction with the examination.  The 
examiner in presenting the history as reported by the 
veteran, stated that the veteran was teacher, had pain in his 
feet when standing for 30 minutes or when he walked for half 
a mile.  Over the past year and a half he had some cramping 
in the mid part of his feet with walking.  Physical 
examination revealed the left foot showed a scar that was 
vertically placed.  It began 2 inches proximal to the left 
great toe and measured 5 cm.  The scar was tender in its mid-
portion.  There was no adherence to the adjacent tissue.  The 
surface of the scar was rough and somewhat irregular.  There 
was no ulceration or skin breakdown.  The scar was slightly 
elevated.  There was no underlying tissue loss, no 
inflammation, edema, or keloid formation.  The scar was 
slightly darker in color than the adjacent skin.  There was 
no disfigurement and there was no limitation of motion by the 
scar.  The right foot showed a scar that was vertically 
placed measuring 3.5 cm.  It was 3 inches proximal to the 
great toe.  The scar had a recurrent fibroma at the base of 
the scar measuring .5 cm that was somewhat tender to 
palpation.  The scar itself was tender in its mid-portion.  
It was not adherent to the adjacent tissue.  The surface was 
somewhat rough and irregular.  There was no ulceration or 
breakdown of the skin.  There was slight elevation of the 
scar.  There was no underlying tissue loss, no inflammation, 
edema, or keloid formation.  The scar was slightly darker in 
color than adjacent skin.  There was no disfigurement and 
there was no limitation of function by the scar.  The 
impression included scar on the plantar surface of both feet, 
moderate disability, slight progression.  The veteran had 
recurrent fibroma at the base of the right foot.  The 
examiner commented that the scar caused difficulty with the 
veteran's occupation as an ROTC teacher with walking or with 
standing, and it caused the same effect in his daily 
activities and in social function.  The examiner stated that 
there was no evidence of painful motion, edema, weakness or 
instability of the feet but there was tenderness to palpation 
of the scars proximal to both great toes.  There was no 
evidence of abnormal weight bearing.  The alignment of the 
Achille's tendon was normal.  

The September 2001 rating decision granted service connection 
for scars, plantar surface of the right and left foot with a 
noncompensable evaluation effective October 1, 2001.  An 
August 2004 rating decision assigned a 10 percent evaluation 
for the scars on the right and left foot effective July 16, 
2004.  

As presented above, the highest evaluation under the prior 
and revised Diagnostic Code 7804 is 10 percent.  The old 
version of Diagnostic Code assigns a 10 percent rating for 
superficial scars that were tender and painful on objective 
demonstration.  The Board finds that the veteran's scars on 
the right foot and left warrant a 10 percent rating effective 
October 1, 2001.  The June 2001, December 2002, and July 2004 
VA examinations indicated that the veteran's scars on both 
feet were tender.  Although the June 2001 VA examination did 
not specifically state that the veteran's tenderness in both 
feet was due to his scars, given the veteran's medical 
history and subsequent VA examinations, it appears that the 
veteran's scars were tender from the date service connection 
was granted.  Furthermore, the December 2002 and July 2004 VA 
examinations indicated that there was tenderness associated 
with the veteran's scars on the right foot and left foot.  
Thus, by resolving all reasonable doubt in the veteran's 
favor, the Board finds that the veteran's scars have been 
tender and painful and a 10 percent rating is warranted 
effective October 1, 2001.  38 C.F.R. § 4.3.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to assignment of a higher ratings for residuals 
of plantar fibroma removal, of the right foot and left foot, 
both currently rated as 10 percent disabling, is denied.  To 
this extent the appeal is denied.  Entitlement to assignment 
of a 10 percent evaluation for scars, plantar surface, right 
foot and left foot, residual of excision of plantar fibroma, 
is granted effective October 1, 2001.  To this extent the 
appeal is granted.  



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


